Exhibit 10.1

     
CREDIT SUISSE SECURITIES (USA) LLC
CREDIT SUISSE
Eleven Madison Avenue
New York, NY 10010
  WACHOVIA CAPITAL MARKETS, LLC
WACHOVIA BANK, NATIONAL
ASSOCIATION
One Wachovia Center
301 South College Street
Charlotte, NC 28288-0737
 
   
 
  CONFIDENTIAL

September 29, 2008
JDA Software Group, Inc.
14400 North 87th Street
Scottsdale, Arizona 85260
Attention: Kristen Magnuson
Re: Commitment Letter dated August 10, 2008 (together with the Term Sheet
attached thereto, the “Commitment Letter”) addressed to JDA Software Group, Inc.
(the “Borrower” or “you”) in connection with $450,000,000 Senior Secured Credit
Facilities relating to Project Igloo.
Ladies and Gentlemen:
Reference is made to the Commitment Letter. Capitalized terms used in this
letter and not otherwise defined herein are used with the meanings ascribed to
them in the Commitment Letter. Credit Suisse, the Wachovia Parties and the
Borrower hereby agree as follows:
Section 9 of the Commitment Letter is hereby amended by replacing the second
sentence therein with the following:
“Credit Suisse and the Wachovia Parties are herein collectively referred to as
the “Commitment Parties”. The Commitment Parties may not assign (by operation of
law or otherwise) their respective commitments, duties or obligations hereunder
without the prior written consent of each other Commitment Party, and any
attempted assignment without such consent shall be null and void; provided that
(i) any assignment to one or more prospective Lenders with the consent of each
other Commitment Party, shall release such assigning Commitment Party from the
portion of its commitment hereunder so assigned, (ii) any and all obligations
of, and services to be provided by, a Commitment Party hereunder (including,
without limitation, such Commitment Party’s commitment) may be performed and any
and all rights of such Commitment Party hereunder may be exercised by or through
(x) any entity that is an affiliate of such Commitment Party on the date hereof
or (y) any branches of such Commitment Party, (iii) nothing contained herein
shall prevent or prohibit any Commitment Party from pledging its rights
hereunder to a collateral agent or other counterparty providing credit or credit
support to such Commitment Party in support of its obligations to such
collateral agent or a holder of such obligations, as the case may be (it being
understood and agreed that no pledge pursuant to this clause (iii) shall release
such Commitment Party from any of its obligations hereunder) and (iv) nothing
contained herein shall prevent or prohibit any Commitment Party from making
assignments of its respective Commitment to actual or potential Lenders as part
of the general syndication of the Facilities.”
Project Igloo- Commitment Letter Amendment

 



--------------------------------------------------------------------------------



 



The last paragraph in Annex I to Exhibit A to the Commitment Letter is hereby
amended by replacing therein “the Term Facility will be issued at a 3% original
discount” with “an upfront fee of 3% of the Term Facility will be payable to the
lenders under the Term Facility”.
Paragraph 6 of Exhibit B to the Commitment Letter is hereby amended by replacing
therein “$136,300,000” with “$130,000,000”.
For all purposes of the Commitment Letter, the term “Fee Letter” shall mean and
refer to collectively (a) the fee letter dated August 10, 2008 with respect to
the Facilities among CS, CS Securities, Wachovia Bank and Wachovia Securities,
as amended as of the date hereof, and (b) the administrative agent’s fee letter
dated August 10, 2008 between Credit Suisse and you.
On and after the effectiveness of this letter, each reference in the Commitment
Letter to “this Commitment Letter”, “this letter’, “hereunder”, “hereof” or
words of like import referring to the Commitment Letter, and each reference in
the Fee Letter or elsewhere to “the Commitment Letter”, “thereunder”, “thereof”
or words of like import referring to the Commitment Letter, shall mean and be a
reference to the Commitment Letter, as amended by this letter.
The Commitment Letter, as specifically amended by this letter, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this letter shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any of the Credit Suisse or the Wachovia Parties under the
Commitment Letter or the Fee Letter.
This letter is subject to the provisions contained in sections 12
(Confidentiality) and 13 (Surviving Provisions) of the Commitment Letter.
This letter may be executed in counterparts which, taken together, shall
constitute an original. Delivery of an executed counterpart of this letter by
facsimile or other electronic transmission (i.e. “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart thereof.
The Commitment Letter, as amended hereby, and the Fee Letter supersede all prior
understandings, whether written or oral, between us with respect to the
Facilities. THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS LETTER OR THE PERFORMANCE OF SERVICES
HEREUNDER OR THEREUNDER.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
Project Igloo- Commitment Letter Amendment

2



--------------------------------------------------------------------------------



 



            Very truly yours,

CREDIT SUISSE SECURITIES (USA) LLC
      By           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By           Name:           Title:                 By           Name:    
      Title:           WACHOVIA BANK, NATIONAL ASSOCIATION
      By           Name:           Title:           WACHOVIA CAPITAL MARKETS,
LLC
      By           Name:           Title:        

Project Igloo- Commitment Letter Amendment

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of
the date first above written:
JDA SOFTWARE GROUP, INC.

                By           Name:           Title:          

Project Igloo- Commitment Letter Amendment

 